Exhibit 10.1

 

Execution Version

 

[Form of]

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 3rd day of August, 2005
by and among Central European Distribution Corporation, a Delaware corporation
(the “Company”), and the Investors listed on Schedule I attached hereto (each an
“Investor” and collectively the “Investors”).

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

 

“Agents” means Avondale Partners, LLC, ING Bank N.V. (London Branch) and ING
Financial Markets LLC.

 

“Bialystok Acquisition” means the acquisition by the Company of 61% of the
outstanding share capital of Polmos Bialystok S.A. pursuant to that certain
Share Purchase Agreement, dated as of July 11, 2005, by and among the State
Treasury of Poland, Carey Agri International Poland Sp. z o.o., and the Company.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Knowledge” means the actual knowledge of William V. Carey or Chris Biedermann,
after reasonable inquiry.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Escrow Agent” means Wachovia Bank, National Association.

 

“Escrow Agreement” means that certain Escrow Agreement, dated as of the date
hereof, by and among the Company, the Investors and the Escrow Agent.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial and otherwise) and
business of the Company and its Subsidiaries taken as a whole, or (ii) the
ability of the Company to perform its obligations under the Transaction
Documents.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, in the form attached hereto as Exhibit A, pursuant to which the
Company will agree to provide certain registration rights under the 1933 Act and
applicable state securities laws.

 

“SEC Filings” has the meaning set forth in Section 4.6.

 

“Shares” means the shares of Common Stock being purchased by the Investors
hereunder.

 

“Subsidiary” has the meaning set forth in Section 4.1.

 

“Transaction Documents” means this Agreement, the Escrow Agreement and the
Registration Rights Agreement.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2. Purchase and Sale of the Shares; Escrow.

 

2.1 Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, on the Closing Date, (a) each of the Investors hereby severally, and
not jointly, agrees to purchase that number of Shares listed opposite such
Investor’s name on Schedule I, and (b) the Company hereby agrees to sell and
issue to the Investors an aggregate of 3,360,000 Shares. The per share purchase
price of the Shares to by paid by the Investors under this Agreement shall be
$34.69 (the “Per Share Purchase Price”). The aggregate purchase price for the
Shares to be paid by all Investors under this Agreement shall be referred to as
the “Purchase Price.”

 

-2-



--------------------------------------------------------------------------------

2.2 Escrow. Contemporaneously with the execution and delivery of this Agreement,
the Company, each Investor and the Escrow Agent have executed and delivered the
Escrow Agreement. Within one (1) Business Day of the date of this Agreement,
each Investor will cause a wire transfer in same day funds to be sent to the
account of the Escrow Agent in the amount set forth opposite such Investor’s
name on Schedule I.

 

3. Closing. Upon confirmation that the conditions to Closing specified herein
have been satisfied or duly waived by the Investors and the Company, as
applicable, prior to the termination of this Agreement pursuant to Section 6.3
below, (a) the Company shall deliver to the Escrow Agent a notice that the
Purchase Price being held pursuant to the Escrow Agreement shall be released to
the Company, with any interest that has accrued under the Escrow Agreement to be
delivered to the Investors pro rata, (b) the Company shall deliver to the
Agents, in trust, a certificate or certificates, registered in such name or
names as the Investors may designate, representing the Shares, with instructions
that such certificates are to be held for release to the Investors only upon
receipt by the Company of the Purchase Price pursuant to the terms of the Escrow
Agreement. On the date (the “Closing Date”) the Company receives the Purchase
Price, the certificates evidencing the Shares shall be released to the Investors
(the “Closing”). The Closing of the purchase and sale of the Shares shall take
place at the offices of Dickstein Shapiro Morin & Oshinsky LLP, 1177 Avenue of
the Americas, New York, N.Y. 10036, or at such other location and on such other
date as the Company and the Investors shall mutually agree.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the SEC Filings (as
defined below):

 

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized and validly existing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not and could not reasonably be expected to have a Material Adverse Effect.
The Company’s subsidiaries (the “Subsidiaries”) are reflected in the SEC
Filings.

 

4.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) authorization of the performance of all obligations
of the Company hereunder or thereunder, and (iii) the authorization, issuance
and delivery of the Shares. The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally, and subject to general
equitable principles. The issuance of the Shares does not require the approval
of the Company’s stockholders pursuant to the Company’s Bylaws, Certificate of
Incorporation, the provisions of the Delaware General Corporation Law, Nasdaq
Marketplace Rule 4350(i) or any other similar rules or regulations promulgated
under other trading markets or securities exchanges that are applicable to the
Company, or otherwise.

 

4.3 Capitalization. The SEC Filings set forth (a) the authorized capital stock
of the Company on the date hereof; (b) the number of shares of capital stock
issued and outstanding; (c) the

 

-3-



--------------------------------------------------------------------------------

number of shares of capital stock issuable pursuant to the Company’s stock
plans; and (d) the number of shares of capital stock issuable and reserved for
issuance pursuant to securities exercisable for, or convertible into or
exchangeable for any shares of capital stock of the Company. All of the issued
and outstanding shares of the Company’s capital stock have been duly authorized
and validly issued and are fully paid, nonassessable and free of preemptive
rights and were issued in full compliance with applicable state and federal
securities law and any rights of third parties. All of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid, nonassessable and free of preemptive
rights, were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim. No Person is entitled to preemptive or similar statutory or contractual
rights with respect to any securities of the Company. Except as set forth in the
SEC Filings, there are no outstanding warrants, options, convertible securities
or other rights, agreements or arrangements of any character under which the
Company or any of its Subsidiaries is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Agreement, neither the
Company nor any of its Subsidiaries is currently in negotiations for the
issuance of any equity securities of any kind. There are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
similar agreements of any kind among the Company and any of the securityholders
of the Company relating to the securities of the Company held by them. Except
for the Registration Rights Agreement, no Person has the right to require the
Company to register any securities of the Company under the 1933 Act, whether on
a demand basis or in connection with the registration of securities of the
Company for its own account or for the account of any other Person.

 

The issuance and sale of the Shares will not obligate the Company to issue
shares of Common Stock or other securities to any other Person (other than the
Investors) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.

 

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

 

4.4 Valid Issuance. The Company has reserved a sufficient number of shares of
Common Stock for the issuance of the Shares pursuant to this Agreement. The
Shares have been duly and validly authorized and, when issued and paid for
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions
(other than those created by the Investors), except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws.

 

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official, including without limitation, any trading market or
securities exchange, other than the following: (a) filings, if any, pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods, (b) the filing with the Commission of
one or more registration statements in accordance with the requirements of the
Registration Rights Agreement, and (c) the filing of a listing application for
the listing of the Shares with the Trading Market (as defined below), which
shall be done pursuant to the rules of the Trading Market. Subject to the
accuracy of the representations and warranties of each Investor set forth in
Section 5 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Shares, and (ii) the other transactions contemplated by
the Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s

 

-4-



--------------------------------------------------------------------------------

Certificate of Incorporation or Bylaws that is or could reasonably be expected
to become applicable to the Investors as a result of the transactions
contemplated hereby, including, without limitation, the issuance of the Shares
and the ownership, disposition or voting of the Shares by the Investors or the
exercise of any right granted to the Investors pursuant to this Agreement or the
other Transaction Documents.

 

4.6 SEC Filings; Financial Statements.

 

(a) The Company has filed all reports required to be filed by it under the 1934
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto (together with any materials filed by the Company under the 1934 Act,
whether or not required), being collectively referred to herein as the “SEC
Filings,” except that solely for purposes of this Section 4.6(a), “SEC Filings”
shall not be deemed to include any Current Reports on Form 8-K (or amendments
thereto) that are “furnished” by the Company to the Commission solely to comply
with Regulation F-D promulgated under the 1934 Act) on a timely basis or has
timely filed a valid extension of time of filing and has filed any such SEC
Filings prior to the expiration of any such extension. As of their respective
dates, the SEC Filings complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Filings, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(b) The financial statements of the Company included in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2004, Quarterly Report on
Form 10-Q for the quarterly period ended March 31, 2005 and SEC Filings filed
subsequent to the filing of such filings comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. Except as set forth in the most recent
financial statements of the Company included in the SEC Filings filed prior to
the date hereof, neither the Company nor any Subsidiary has incurred any
liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount in nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect. All material agreements to which the Company and its
Subsidiaries are a party or to which any of their respective property or assets
are subject that are required to be filed as exhibits to the SEC Filings under
Item 601 of Regulation S-K are included as a part of, or specifically identified
in, the SEC Filings.

 

4.7 Business. The Company and its Subsidiaries are engaged only in the business
described in the SEC Filings, and the SEC Filings contain a complete and
accurate description of the business of the Company and its Subsidiaries, taken
as a whole.

 

4.8 Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall
be used by the Company to finance a portion of the purchase price for the
Bialystok Acquisition.

 

-5-



--------------------------------------------------------------------------------

4.9 No Material Adverse Change. Since December 31, 2004, except as identified
and described in the SEC Filings, there has not been:

 

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Annual Report on Form 10-K for the year ended December
31, 2004, except for changes in the ordinary course of business which have not
and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;

 

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii) any material damage, destruction or loss, whether or not covered by
insurance to any material assets or properties of the Company or its
Subsidiaries;

 

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

 

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);

 

(vi) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject, except for changes in the ordinary course of business
which have not and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;

 

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

 

(viii) any transaction entered into by the Company or a Subsidiary other than in
the ordinary course of business;

 

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;
or

 

(x) the loss or threatened loss of any supplier or customer which has had or
could reasonably be expected to have a Material Adverse Effect.

 

4.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof, or (ii)(a) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Company or any

 

-6-



--------------------------------------------------------------------------------

Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject, except, in the
case of clause (ii) above, for such conflicts, breaches, violations or defaults
as could not reasonably be expected to have a Material Adverse Effect.

 

4.11 Tax Matters. The Company and each Subsidiary have timely prepared and filed
all tax returns required to have been filed by the Company or such Subsidiary
with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it, except those being contested in good faith. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company or any Subsidiary nor, to the
Company’s Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company and its Subsidiaries, taken as a whole. All taxes and other assessments
and levies that the Company or any Subsidiary is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due. There are no tax liens or claims
pending or, to the Company’s Knowledge, threatened against the Company or any
Subsidiary or any of their respective assets or property. There are no
outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.

 

4.12 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

4.13 No Labor Disputes. No material labor dispute with the employees of the
Company or any Subsidiary exists or, to the Company’s Knowledge, is threatened.

 

4.14 Intellectual Property. The Company owns or possesses sufficient rights to
use all Intellectual Property free and clear of any material liens, security
interests, charges, encumbrances, equities and other adverse claim, which is
necessary to conduct its businesses as currently conducted and as presently
contemplated to be conducted. The Company has not received any written notice
of, nor has Knowledge of, any infringement of or conflict with asserted rights
of others with respect to any Intellectual Property, and to the Company’s
Knowledge, the present activities of the Company and the Subsidiaries do not
infringe any patent, copyright, trademark, trade name, or other proprietary
rights of any third party.

 

4.15 Environmental Matters. Neither the Company nor any Subsidiary (a) is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (b) owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, (c) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (d) is subject to any claim relating to
any Environmental Laws, which violation, contamination, liability or claim has
had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, and there is no pending or, to the Company’s
Knowledge, threatened, investigation that might lead to such a claim.

 

-7-



--------------------------------------------------------------------------------

4.16 Litigation. There are no pending actions, suits, inquiries, notices of
violations, investigations, or proceedings (collectively, an “Action”) against
the Company, its Subsidiaries or any of its or their properties, and, to the
Company’s Knowledge, no such Action is threatened or contemplated, which Action,
if determined adversely to the Company, its Subsidiaries or any of its or their
properties, as the case may be, would have or could reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any Subsidiary, nor any
director or officer thereof in their capacity as such, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the Company’s Knowledge, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.

 

4.17 Compliance.

 

(a) Neither the Company nor any Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, could result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation, all foreign, federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety, and employment and labor matters,
except in each case as did not or would not (as applicable), individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(b) The Company is in compliance with the applicable requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
by the Commission, except where such noncompliance would not have or reasonably
be expected to result in a Material Adverse Effect.

 

4.18 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage against such liabilities, claims and risks and in
such amounts as is customary for comparably situated companies for the business
being conducted and properties owned or leased by the Company and each
Subsidiary.

 

4.19 Brokers and Finders. Other than fees paid to the Agents, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investors shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 

4.20 No General Solicitation or General Advertising. Neither the Company nor any
Person acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D under the 1933 Act) in
connection with the offer or sale of any of the Shares.

 

4.21 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company

 

-8-



--------------------------------------------------------------------------------

security or solicited any offers to buy any security, under circumstances that
would adversely affect reliance by the Company on Section 4(2) for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Shares under the 1933 Act.

 

4.22 Private Placement; State Securities Laws. Subject in part to the accuracy
of the representations and warranties of the Investors contained in Section 5,
the offer and sale of the Shares to the Investors as contemplated hereby is
exempt from the registration requirements of the 1933 Act. On or before the
Closing Date, if required, the Company shall take all necessary action to
qualify, or to obtain, an exemption for the Shares under such securities laws of
each state as shall be necessary to qualify, or to obtain an exemption from, the
sale of the Shares.

 

4.23 Transactions with Affiliates. Except as disclosed in the SEC Filings, none
of the officers or directors of the Company and, to the Company’s Knowledge,
none of the employees of the Company is presently a party to any transaction
with the Company or any Subsidiary (other than as holders of stock options
and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

4.24 Accounting System; Controls and Procedures. The Company makes and keeps
accurate books and records and maintains a system of accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established and maintains disclosure controls and
procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)), which (i) are
designed to ensure that material information relating to the Company, including
its consolidated subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the 1934 Act are being prepared; (ii) have been evaluated for
effectiveness as of the end of the period covered by the Company’s most recent
annual or quarterly report with the Commission which precedes the date of this
Agreement; and (iii) are effective in all material respects to perform the
functions for which they were established. Based on the most recent evaluation
of its disclosure controls and procedures, as of the date hereof, the Company is
not aware of (i) any significant deficiencies or material weaknesses in the
design or operation of internal control over financial reporting (as defined in
1934 Act Rules 13a-15(f) and 15d-15(f)) which are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information or (ii) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting. The Company is not aware of any change in its internal
control over financial reporting that has occurred during its most recent fiscal
quarter that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 

4.25 No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of the shares of the Common Stock or any other “Reference Security”
(as defined in Rule 100 of Regulation M under the 1934 Act (“Regulation M”)) to
facilitate the sale or resale of the Shares, and has taken no action which would
directly or indirectly violate Regulation M.

 

-9-



--------------------------------------------------------------------------------

4.26 Investment Company. The Company is not, and after giving effect to the sale
of the Shares and the application of the net proceeds therefrom, will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or an Affiliate of an “investment company.”

 

4.27 Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries,
nor, to the Company’s Knowledge, any of their respective current or former
directors, officers, employees, agents or other Person acting on behalf of the
Company or any of its Subsidiaries, have (i) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any direct or indirect unlawful payments to any governmental officials or
employees from corporate funds, (iii) failed to disclose fully any contribution
made by the Company or made by any Person acting on its behalf and of which the
Company is aware in violation of law; (iv) established or maintained any
unlawful or unrecorded fund of corporate monies or other assets; (v) made any
false or fictitious entries on the books and records of the Company or any
Subsidiary; (vi) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature; or (vii) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company and each
other Investor that:

 

5.1 Organization and Existence. The Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Shares pursuant to this Agreement. Such Investor (if not an
individual) has not been formed for the specific purpose of acquiring the
Shares. Such Investor has provided the Company with its jurisdiction of
organization and its principal place of business.

 

5.2 Authorization; Non-contravention. The execution, delivery and performance by
the Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of the Investor, enforceable against the Investor in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally, and subject to general equitable
principles.

 

5.3 Purchase Entirely for Own Account. The Shares to be received by the Investor
hereunder will be acquired for the Investor’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the 1933 Act, and the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the 1933 Act. Such Investor does not have any agreement or understanding,
whether or not legally binding, direct or indirect, with any other Person to
sell or otherwise distribute the Shares. The Investor is not a broker dealer
registered with the Commission under the 1934 Act or an entity engaged in a
business that would require it to be so registered.

 

5.4 Investment Experience. The Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby. Such
Investor understands that the purchase of the Shares involves substantial risk.

 

-10-



--------------------------------------------------------------------------------

5.5 Disclosure of Information. The Investor has had an opportunity to receive
all additional information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Shares and the business, properties,
prospects and financial condition of the Company and to obtain any additional
information requested and has received and considered all information such
Investor deems relevant to make an informed decision to purchase the Shares. The
Investor acknowledges that the Company has made copies of the SEC Filings
available to such Investor. Neither such inquiries nor any other due diligence
investigation conducted by the Investor shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares.

 

5.6 Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

5.7 Legends. The Investor understands that, except as provided below and until
such time as the resale of the Shares have been registered under the 1933 Act as
contemplated by the Registration Rights Agreement, certificates evidencing the
Shares shall bear the following or any similar legend:

 

(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OFFERED FOR SALE, OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION FROM COUNSEL
IN A FORM ACCEPTABLE TO THE COMPANY AND ITS LEGAL COUNSEL STATING THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

 

5.8 Accredited Investor. The Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act.

 

5.9 No General Solicitation. The Investor did not learn of the investment in the
Shares by means of any form of general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which such Investor was
invited by any of the foregoing means of communications.

 

-11-



--------------------------------------------------------------------------------

5.10 Brokers and Finders. Except for the fees payable to the Agents, for which
the Company is solely responsible, no Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Investor.

 

5.11 Prohibited Transactions.

 

(a) Since the date each Investor entered into a confidentiality agreement with
the Agents or the Company and prior to the date of this Agreement, no Investor
has, directly or indirectly, effected or agreed to effect any short sale,
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock,
granted any other right (including, without limitation, any put or call option)
with respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock or
otherwise sought to hedge its position in the Shares.

 

(b) The Investor is aware of the following Telephone Interpretation in the SEC
Manual of Publicly Available Telephone Interpretations (July 1997):

 

A.65. Section 5

 

An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.

 

5.12 Reliance on Exemptions. The Investor understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of such to acquire the
Shares.

 

6. Conditions to Closing; Termination.

 

6.1 Conditions to the Investors’ Obligations. The obligation of the Investors to
purchase the Shares at the Closing is subject to the fulfillment to the
Investors’ satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by an Investor (as to itself only):

 

(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct in all respects on the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date, and the representations and

 

-12-



--------------------------------------------------------------------------------

warranties made by the Company in Section 4 hereof not qualified as to
materiality shall be true and correct in all material respects on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date. The Company
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by it on or prior to the Closing
Date.

 

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Shares and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect.

 

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

 

(d) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

 

(e) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (h) and (j) of this Section 6.1.

 

(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

 

(g) The Investors shall have received opinions from the Company’s legal counsel,
dated as of the Closing Date, in form and substance reasonably acceptable to the
Investors and addressing such legal matters as the Investors may reasonably
request.

 

(h) No stop order or suspension of trading shall have been imposed by the
Commission or any other governmental or regulatory body with respect to public
trading in the Common Stock.

 

(i) No statute, rule, regulation, executive order, decree, ruling, injunction,
action, proceeding or interpretation shall have been enacted, entered,
promulgated, endorsed or adopted by any court or governmental authority of
competent jurisdiction or any self-regulatory organization or trading market or
the staff of any of the foregoing, having authority over the matters
contemplated hereby which questions the validity of, or challenges or prohibits
the consummation of, any of the transactions contemplated by this Agreement.

 

(j) All conditions to the obligation of the Company to consummate the Bialystok
Acquisition shall have been fulfilled to the Company’s satisfaction, and
contemporaneous with the Closing the Company shall consummate the Bialystok
Acquisition.

 

-13-



--------------------------------------------------------------------------------

(k) William V. Carey, Evangelos Evangelou and Chris Biedermann shall have
executed and delivered the Lock-up Agreement in the form attached hereto as
Exhibit B.

 

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a) The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investors shall have
performed in all material respects all obligations and conditions herein
required to be performed or observed by them on or prior to the Closing Date.

 

(b) The Investors shall have executed and delivered the Registration Rights
Agreement.

 

(c) No statute, rule, regulation, executive order, decree, ruling, injunction,
action, proceeding or interpretation shall have been enacted, entered,
promulgated, endorsed or adopted by any court or governmental authority of
competent jurisdiction or any self-regulatory organization or trading market or
the staff of any of the foregoing, having authority over the matters
contemplated hereby which questions the validity of, or challenges or prohibits
the consummation of, any of the transactions contemplated by this Agreement

 

(d) All conditions to the obligation of the Company to consummate the Bialystok
Acquisition shall have been fulfilled to the Company’s satisfaction and
contemporaneous with the Closing the Company shall consummate the Bialystok
Acquisition.

 

(e) Each of the Agents shall have executed and delivered a Placement Agent
Certificate in the form attached hereto as Exhibit C.

 

6.3 Termination of Obligations to Effect Closing; Effects.

 

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

 

(i) Upon the mutual written consent of the Company and the Investors;

 

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

 

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

 

-14-



--------------------------------------------------------------------------------

(iv) Unless waived pursuant to Section 9.6 of this Agreement, if the Closing has
not occurred on or prior to November 30, 2005;

 

provided, however, that, except in the case of clauses (ii) and (iii) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors and the other Investors
shall have the right to terminate their obligations to effect the Closing upon
written notice to the Company and the other Investors. Nothing in this Section
6.3 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents.

 

7. Covenants and Agreements of the Company.

 

7.1 Listing of Underlying Shares and Related Matters. The Company hereby agrees,
promptly following the Closing of the transactions contemplated by this
Agreement, to cause the Shares to be listed on the Nasdaq National Market or
such other securities exchange or trading market in which the Company’s Common
Stock is listed or quoted (the “Trading Market”). For so long as the Investors
beneficially own any of the Shares, the Company will use its best efforts to
continue the listing and trading of its Common Stock on the Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such Trading Market to ensure the
continued eligibility for trading of the Shares thereon.

 

7.2 Removal of Legends. Upon the earlier of (i) registration for resale pursuant
to the Registration Rights Agreement and receipt by the Company of the
Investor’s written confirmation that such Shares will not be disposed of except
in compliance with the prospectus delivery requirements of the 1933 Act or (ii)
Rule 144(k) becoming available the Company shall, upon an Investor’s written
request, promptly cause certificates evidencing the Investor’s Shares to be
replaced with certificates which do not bear such restrictive legends.

 

7.3 Lock-Up Agreement. Without the prior written consent of the Agents (which
consent may be withheld at the sole discretion of the Agents) and other than as
contemplated by this Agreement or the Registration Rights Agreement with respect
to the Shares, during the period commencing on the date hereof and continuing to
and including the later of (i) the 90th day following the Closing Date or (ii)
the effectiveness of the registration statement to be filed by the Company
pursuant to the Registration Rights Agreement (the “Lock-Up Period”), the
Company will not, directly or indirectly, sell, offer, contract or grant any
option to sell (including without limitation any short sale), pledge, transfer,
establish an open “put equivalent position” within the meaning of Rule 16a-1(h)
under the 1934 Act, give, donate or otherwise dispose of, directly or
indirectly, or announce the offering of, or file any registration statement
under the 1933 Act in respect of, any shares of Common Stock, options or
warrants to acquire shares of Common Stock, or securities exchangeable or
exercisable for or convertible into shares of Common Stock, or publicly announce
an intention to do any of the foregoing; provided, however, that the Company may
(i) issue shares of its Common Stock or options to purchase its Common Stock, or
shares of Common Stock upon exercise of options, pursuant to any stock option,
stock bonus or other stock plan or compensatory arrangement duly approved by the
Board of Directors of the Company, (ii) issue shares of its Common Stock
pursuant to the acquisition of another entity by the Company by

 

-15-



--------------------------------------------------------------------------------

merger, purchase of all or substantially all of the assets, or otherwise;
provided, that the fair market value (as determined in good faith by the Board
of Directors of the Company) of such shares issued in connection with each such
acquisition (other than the issuance of shares pursuant to that certain Share
Sale Agreement, dated as of June 27, 2005, between Remy Cointreau S.A., Botapol
Management B.V., Takirra Investment Corporation N.V., Carey Agri International
Poland Sp. z o.o. and the Company) does not exceed $10,000,000, (iii) issue
shares of its capital stock upon conversion, exercise or exchange of any
warrants, options, securities or other rights directly or indirectly convertible
into, or exercisable or exchangeable for, Common Stock, and (iv) issue
securities in connection with a joint venture or development agreement or
strategic partnership or similar agreement approved by the Board of Directors of
the Company, the primary purpose of which is not to raise equity capital;
provided, that the fair market value (as determined in good faith by the Board
of Directors of the Company) of such shares issued pursuant to this subsection
(iv) does not exceed $10,000,000,

 

8. Survival and Indemnification.

 

8.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for a period of one (1) year after the Closing.

 

8.2 Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.

 

8.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 8.2, such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; or (ii) in the reasonable judgment of counsel to
such Indemnified Person representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
The Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
but if settled with such consent, or if there be a final judgment for the
plaintiff, the Company shall indemnify and hold harmless such Indemnified Person
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, the
Company shall not effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

 

-16-



--------------------------------------------------------------------------------

9. Miscellaneous.

 

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company and (i) prior to the Closing,
the Investors purchasing at least 67% of the Shares pursuant to this Agreement
and (ii) following the Closing, holders of at least a majority of the Shares
then outstanding; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party, in each case acquiring some or all of its Shares in a private transaction
without the prior written consent of the Company or the other Investors;
provided, that such transferee agrees in writing to be bound by the terms,
provisions and conditions of this Agreement and the Transaction Documents, and
such transfer is in compliance with all of the terms and provisions of this
Agreement and the Transaction Documents and permitted by federal and state
securities laws; and, provided, further, that no such assignment or obligation
shall affect the obligations of such Investor hereunder. The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier
or electronic mail, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:

 

If to the Company:

 

Central European Distribution Corporation

Two Bala Plaza

Suite 300

Bala Cynwyd, Pennsylvania 19004

Telephone: (610) 660-7817

Facsimile: (610) 667-3308

Attention: Chief Executive Officer

 

-17-



--------------------------------------------------------------------------------

with a copy to:

 

Dickstein Shapiro Morin & Oshinsky LLP

1177 Avenue of the Americas

New York, New York 10036

Telephone: (212) 835-1412

Facsimile: (212) 997-9880

Attention: Malcolm I. Ross, Esq.

 

If to the Investors:

 

to the addresses set forth on Schedule I hereto.

 

9.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.

 

9.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and (i) prior to the Closing, the Investors
purchasing at least 67% of the Shares pursuant to this Agreement and (ii)
following the Closing, holders of at least a majority of the Shares then
outstanding. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Shares purchased under this Agreement
at the time outstanding, each future holder of all such Shares, and the Company.

 

9.7 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior written consent of the Company (in the case
of a release or announcement by the Investors) or the Agents (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement as the Company
reasonably determines may be required by law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
Company or the Investors, as the case may be, shall allow the Agents or the
Company, as applicable, to the extent reasonably practicable in the
circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. By 8:30 a.m. (New York City time) on the trading day
immediately following the Closing Date, the Company shall issue a press release
disclosing the consummation of the transactions contemplated by this Agreement.
No later than the fourth business day (as defined by the Commission) following
the Closing Date, the Company will file a Current Report on Form 8-K attaching
the press release described in the foregoing sentence as well as copies of the
Transaction Documents. In addition, the Company will make such other filings and
notices in the manner and time required by the Commission.

 

-18-



--------------------------------------------------------------------------------

9.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

9.9 Entire Agreement. This Agreement, including the Exhibits, and the other
Transaction Documents constitute the entire agreement among the parties hereof
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

 

9.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

9.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

9.12 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction

 

-19-



--------------------------------------------------------------------------------

Documents, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.

 

[Signature Page Follows]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement or caused
their duly authorized officers to execute this Purchase Agreement as of the date
first above written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement or caused
their duly authorized officers to execute this Purchase Agreement as of the date
first above written.

 

INVESTORS:

 

--------------------------------------------------------------------------------

Name of Entity By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------